 THE DENVER-PHOTO-ENGRAVERS' UNION NO. 18, ETC.. 533This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, -.defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit, Mich-igan, Telephone No. 963-9330, if they have any question concerningthis notice or compliance with its provisions.The Denver Photo-Engravers'Union No.18, International Photo-Engravers Union of North America,AFL-CIOandThe DenverPublishing Company.Case No. 27-CD-39. June 18,1964DECISION AND ORDEROn April 22, 1964, Trial Examiner Fannie M. Boyls issued her De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesviolative of Section 8(b) (4) (ii) (D) of the Act, and recommendingthat it cease and desist therefrom and take certain affirmative action,as recommended in the attached Trial 'Examiner's Decision.There-after, Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the TrialExaminer.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, TheDenver Photo-Engravers'Union No. 18, International Photo-Engravers Union of North America, AFL-CIO, its officers, agents,representatives, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.1Respondent's exceptions relate to findings originally made in the Board'sDecision andDetermination of Dispute issued on November 7, 1963(144 NLRB 1408).We have ex-amined these exceptions and find no warrant therein for a reconsideration of our determi-nation in the earlier proceeding or a dismissal of this complaint as urged by Respondent.147 NLRB No. 67. 534DECISIONS OF 'NATIONAL LABOR RELATIONS..BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFollowing the filing of a charge on December 20 and an amended charge onDecember21, 1962, by The DenverPublishingCompany,herein called the Em-ployer,alleging thatThe Denver Photo-Engravers'Union No.18, InternationalPhoto-EngraversUnion of North America, AFL-CIO,herein called the Respondent,had violated Section 8(b) (4) (ii) (D) of the Actin connection with a work assign-ment jurisdictional dispute,the Board,pursuant to Section 10(k) of the NationalLabor Relations Act, as amended,conducted a hearing at Denver,Colorado, onFebruary 26 and 27, 1963,to determine the dispute.On November7, 1963, theBoard handed down its Decision and Determination ofDispute which is reportedin 144 NLRB 1408.Preliminarily, it found,on the basisof undisputed facts, "that there is reasonable cause to believe that a violation ofSection 8(b) (4) (D) has occurredand thatthe dispute is properlybefore the Boardfor determination under Section 10(k) of the Act."It then proceeded to determinethe meritsof thedispute andfound that typographers employed bythe Employer,who are representedby Denver Typographical Union, Local No. 49,InternationalTypographical Union, AFL-CIO, hereincalled the ITU, are entitled to performthe disputed work consisting of ",the operationof the Kenrocamera and the workprocesses involved in the use of that camera to enlarge or reduce the size of photo-positivesmade by theFotosetter,tomake type reverses,tomakescreened Veloxprints, to make negatives for paper offset plates,and to produce paper offset plates,"and that Respondent is notentitled bymeans proscribed by Section8(b)(4)(D) ofthe Act toforce or requirethe Employerto assign such work to the photoengravers,who are represented by Respondent.Thereafter, by letter dated November 14, 1963,Respondent and its Internationalnotified the Board's RegionalDirector that theydid not concur in the findings, con-clusions, and determinationsof theBoard; that theybelieved the Board's determina-tion to be unsupportedby the record and withoutreasonable warrant inthe law; thatthey wouldtherefore not act in accordance therewith and would"takesuchaction astheydeem bestnecessary to require the Employerto assign the disputedwork to themembers represented by them . ."Accordingly,the Board,on the basis of the charges previously filed, issued a com-plaint on December17, 1963,alleging that Respondent,on specified dates inOctober,November,and December1962,by threatening to picket the Employer andrefusing to work or permit its members to work oncopy preparedby employees otherthan its members,had threatened,coerced,and restrained the Employer, an objectbeing to force or requirethe Employerto assign the disputed work to employees whowere members of or represented by Respondent rather than to employees who weremembers of or representedby the ITU, orwho are not members of or representedby Respondent,and that Respondenthad therebyviolated Section8(b) (4) (ii) (D)of the Act.Respondent filed an answer denying that it had engaged in the unfairlabor practice alleged.A hearing onsaid complaint was held beforeTrial ExaminerFannie M.Boyls on January 27, 1964, at Denver, Colorado..At thehearing,the General Counsel introducedin evidence, without objection, thepleadings,the Board's Decision and Determination of Dispute, Respondent's letterof November 14, 1963, and the record,including the transcript of testimony in theunderlying Section 10(k) proceeding.Itwas agreed thatthe transcript of testimonypresented no credibility issues.Respondent introduced,without objection,what itdescribed as "true' and correctcopies" of the current contract between Respondentand the Employer,effectivefrom October 2, 1962, to October 1, 1964, for the pur-poseof showing the correctlanguageof article IIthereof entitled"Jurisdiction"-the language in onepart being slightly different from that in the draft of contractcovering the same period which was introduced in evidence in the Section 10(k)proceedingas Employer's Exhibit No. 2-g.After the conclusion of the hearing, theGeneral Counsel and Respondent submitted-briefs whichI havecarefullyconsidered.Upon the recordthus made,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERUpon the basis of the facts alleged in the complaint, admitted by Respondent,and found by the Board in the Section 10(k) proceeding-which need not here berepeated-it is found thatthe Employer is engaged in commerce within the meaningof the Act,and that it will effectuate the policies of the Act to assert jurisdictionherein. THE DENVERPHOTO-ENGRAVERS' UNION NO. 181 ETC.535H. THE LABOR ORGANIZATIONS INVOLVEDAs found by the Board in the Section 10(k) proceeding and admitted by Respond-ent, both Respondent and the ITU are labororganizationswithinthe meaning ofSection2 (5) of the Act.III.SCOPE OF THE ISSUES TO BE DETERMINEDIn proceedings pursuant to Section 10(k) of the Act, the Board must determine,at the outset, whether there exists reasonable cause to believe that a violation ofSection 8(b) (4) (D) of the Act has occurred. If it satisfies itself that such reason-able cause does exist and that the parties have not settled or agreed upon a methodfor settling their dispute, then it must, under the statute, proceed to determine thedispute.If,after the Board issues its Decision and Determination of Dispute, theparties do not comply with the Board's determination, a complaint is issued uponthe unfair labor practice charge.Section 102.91 of the National Labor RelationsBoard Rules and Regulations, and Section 101.36 of Statements of Procedure,Series 8, as amended.It appears settled by a long line of Board decisions, and with court approval, thatat least in the absence of material newly discovered or previously unavailableevidence,' an award of disputed work made by the Board in a Decision and Deter-mination of Dispute is not open to review by a Trial Examiner in a proceeding ona Section 8(b)(4)(D) complaint.2Respondent, though not accepting this thesis,has cited no authority to the contrary, and I am aware of none.Accordingly, thefindings of the Board as to who is entitled to perform the work in controversy areadopted as a part of the findings herein.The only issues before the Trial Examiner in this case, therefore, are whether theparties have complied with the Board's determination and whether the RespondentUnion has violated Section 8(b) (4) (ii) (D) of the Act, that is, whether it hasthreatened, coerced, or restrained the Employer, a purpose being to force or require itto assign the disputed work to employees represented by Respondent rather than toemployees represented by the ITU.The latter issue, although considered prelimi-narily in the Section 10(k) proceeding, may be triedde novoin the unfair laborpractice proceeding because the standard of proof as to the restraint and coercionaspects in the unfair labor practice proceeding is not "reasonable cause to believe,"as in the Section 10(k) proceeding, but "preponderance of the evidence," as requiredin any other unfair labor practice case.'As already noted, Respondent in the unfair labor practice hearing introduced, withoutobjection, a copy of a contract (effective between October 2, 1962, and October 1, 1964,but apparently signed in March 1963, subsequent to the Section 10(k) hearing) betweenRespondent and a group of publishers, including the Employer, for the asserted purpose ofshowing the correct language in the "Jurisdiction" section of the contract, apparently todistinguish it from the language of a draft copy introduced in the Section 10(k) proceed-ing.A comparison of the two copies shows that the "Jurisdiction" sections are identicalexcept that the draft copy in the third paragraph refers to the method "past and presentlypracticed" whereas the copy introduced in this proceeding refers to the method "as pres-ently practiced."Neither at the hearing nor in its brief has Respondent contended thatthis particular contract is material to any issue in this case, and I perceive no suchmateriality.2N.L.R.B. v. Local 450, International Union of Operating Engineers (Sline IndustrialPainters),275 F. 2d 408, 413 (C.A. 5), enfg. 123 NLRB 1, 6;Local 1291, InternationalLongshoremen's Association, etc. (Pennsylvania Sugar Division, National Sugar RefiningCompany),142 NLRB 257; ChicagoTypographical Union No. 16, AFL-CIO (CentralTypesetting and Electrotyping Company),138 NLRB 231, 236, and cases cited therein;Local 1291, International Longshoremen's Association (Northern Metal Company),142NLRB 1451 ;Local 46,Wood,Wire and Metal Lathers, AFL-CIO, et al. (Precrete, Inc.),140 NLRB 1, 6;International Typographical Union, AFL-CIO, et al. (Worcester TelegramPublishing Company, Inc.),125 NLRB 759, 761. CfNL.R.B. v.Local 450InternationalUnion of Operating Engineers (17mote ElectricalCo.), 275 F. 2d 420, 421 (CA. 5),wherein the court, rejecting the union's contention that the Board was required in thecomplaint hearing to reopen the question whether there had been an adjustment of thedispute prior to the Section 10(k) hearing, said: "We agree with the Board that thisrule of the Board is analogous to the rule that the Board is not required to relitigate inunfair labor practice proceedings determinations made in representation proceedings.Cf.Pittsburgh Plate Glass Co. v. N.L.R.B.,313 U.S. 146, 158, 161 11 536DECISIONS OF NATIONAL LABOR RELATIONS` BOARDIV.RESPONDENT'S FAILURE TO COMPLY WITH THE BOARD'SDETERMINATION OF DISPUTEIn its Decision and Determination of Dispute,issued on November 7, 1963, theBoard directed Respondent to notify the Regional Director for the Twenty-seventhRegion,in writing,within 10 days from the date of its determination whether Re-spondent would refrain from forcing or requiring the Employer by means proscribedby Section 8(b) (4) (D)to assign the work in dispute to photoengravers rather thanto typographers.Respondent,as already noted, informed the Regional Director by.letter dated November 14, that it would not accept the Board's determination andwould take such action as it deemed necessary to require the Employer to assignthe disputed work to employees represented by Respondent. I find that Respondenthas failed to comply with the Board's Determination of Dispute and that the unfairlabor practice case is properly before me for a decision.International Typographi-calUnion, AFL-CIO and Members of its Executive Council, International Typo-graphicalUnion,AFL-CIO, Local 165, and its Scale Committee (WorcesterTelegram Publishing Company, Inc.),125 NLRB 759, 760-761.V. THE UNFAIR LABOR PRACTICEThe record shows that in August 1962, the employer notified both Respondent andthe ITU,of its intention to assign the work in controversy involving the operation ofthe Kenro camera to the typographers.Respondent thereafter asserted the rightof employees represented by it to perform the work.Through its attorney, CharlesA. Graham, it told the Employer's personnel manager, Edward Estlow, about Octo-ber 15, 1962, that Respondent "would throw up a picket line" if necessary to protectits claim to the work. In a letter dated October 25,1962, to the Employer, Re-spondent,also through its counsel,Graham,again asserted its claim under "its con-tract and recognized jurisdiction"to the disputed work and stated that it was"prepared to take all action necessary to protect said contract and jurisdiction."Shortly thereafter,about November 1 or 2,1962,in a conversation between FredM.Winner, counsel for the Employer,and Graham,when Winner informedGraham that the Employer was adhering to its decision with respect to the assign-ment of the work in controversy,Graham replied to the effect that"in that event,I guess we'll have to have a strike."On November 2, when ITU members produced the first work on the new equip-ment involved in the dispute,Respondent'sbusiness agent,Norman Paradis, an-nounced that the photoengravers,who were represented by Respondent,were notgoing to handle thecopy.Respondent'smembers, including its president,upon thisoccasion engaged in a work stoppage of about 10 or 15 minutes'.duration.Thereafter between December 13 and 19,in separate conversations with the Em-ployer's personnel manager, Estlow,and its counsel,Winner, Respondent's counsel,Graham,reiterated Respondent's position that there would be a picket line or strikeby Respondent,ifnecessary,to protect its claim to jurisdiction over the work incontroversy.On the basis of the above uncontroverted facts, I findthat Respondent on or aboutOctober 15, 1962,and thereafter,threatened a strike or a picket line at the Employer'spremises,and on November 2, engaged in a work stoppage, an object of all thisconduct being to force or require the Employer to assign the work in dispute tophotogravers,who are represented by it,rather than to typographers,who arerepresented by the ITU, despite the fact that the Employer was not failing to con-form to any order or certification of the Board determining the bargaining repre-sentative for employees performing such work.I further find that by such conductRespondent violated Section 8(b) (4) (ii) (D) of the Act.CONCLUSIONS OF LAW1.By threatening,coercing,and restraining the Employer,an object.being toforce or require it to assign the work of operating the Kenro camera in its com-posing room to photoengravers,who are represented by Respondent,rather than totypographers,who are represented by the ITU, Respondent has violated Section8(b) (4) (ii) (D) of the Act.2.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and(7) of the Act.V. THE REMEDYHaving found that Respondent has engaged in an unfair labor practice withinthe meaning of Section 8(b) (4) (ii) (D) of theAct, myRecommended Order willrequire it to cease and desist therefrom and to take the conventional type ofaffirmative action designed to remedy an unfair labor practice of this nature. THE DENVERPHOTO-ENGRAVERS' UNION NO. 18, ETC.537Upon the foregoing findings of fact, conclusions of law, and the, entire record inthis case, and pursuant to Section 10(c) of the National Labor Relations Act; asamended, I hereby issue the following:RECOMMENDED ORDERRespondent, The Denver Photo-Engravers' Union No. 18, International Photo-Engravers Union of North America, AFL-CIO, its officers, agents, representatives,successors, and assigns, shall:1.Cease and desist from threatening, coercing, or restraining The Denver Pub-lisihingCompany where an object thereof is to force or require said Employer toassign the work of operating the Kenro camera in said Employer's composing roomto photoengravers, who are represented by Respondent, rather than to typographers,who are represented by Denver Typographical Union, Local No. 49, InternationalTypographical Union, AFL-CIO.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a) Post at its business office and meeting hall in Denver, Colorado, copies of theattached notice marked "Appendix." 3Copies of said notice, to be furnished bythe Regional Director for the Twenty-seventh Region, shall, after being duly signedby an authorized representative of Respondent; be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its members are cus-tomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are notaltered, defaced; or covered by any other material.(b) Sign and mail sufficient copies of said notice to the Regional Director forthe Twenty-seventh Region for posting by The Denver Publishing Company, it beingwilling, at all locations where notices to its employees are customarily posted.(c)Notify said Regional Director, in writing, within 20 days from the datehereof, what steps Respondent has taken to comply herewith 43 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States 'Court of Appeals, the words "a Decree of the United StatesCourt of Appeals; Enforcing an Order" shall be substituted for the words "a Decisionand Order."4 In the event that this Recommended Order. be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Twenty-seventh Region,in writing, within 10 days from the date of this Order; what steps the Respondent hastaken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF THE DENVER PHOTO-ENGRAVERS' UNION No. 18,INTERNATIONAL PHOTO-ENGRAVERS UNION OF NORTH AMERICA, -AFL-CIO, ANDTO ALL EMPLOYEES OF THE DENVER PUBLISHING COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended; we hereby give notice, that:WE WILL NOT threaten, coerce, or restrain The Denver Publishing Companywhere an object thereof is to force or require The Denver Publishing Companyto assign the work of operating the Kenro camerain its composing room to photo-engravers,who are represented by us, rather than to typographers, who arerepresented by Denver Typographical Union, Local No. 49, InternationalTypographical Union, AFL-CIO.THE DENVER PHOTO-ENGRAVERS' UNION No. 18,INTERNATIONAL PHOTO-ENGRAVERS UNION OFNORTH AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 609 Rail-way Exchange Building, 17th and Champa Streets, Denver,Colorado, TelephoneNo. 534-4151,Extension 513, if they have any questions concerning this notice orcompliance with its provisions.Trent Tube Company,Subsidiary of Crucible Steel Company ofAmericaandUnited Steelworkers of America,AFL-CIO, Peti-tioner.Case No. 13-RC-9279. June 19, 1964DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to the provisions of a stipulation for certification uponconsent election, an election by secret ballot was conducted by the Re-gional Director for the Thirteenth Region on April 25, 1963, amongthe employees in the stipulated unit.After the election the RegionalDirector served upon the parties a tally of ballots which showed that ofapproximately 235 eligible voters, 229 votes were cast, of which 104were for, and 12 were against, the Petitioner, 1 ballot was void, and1 ballot was challenged.Thereafter, the Petitioner filed timely objec-tions to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation and, on June 10, 1963,issued and duly served upon the parties his report on objections, inwhich he found merit in the Petitioner's objection No. 7 and recom-mended that the election. be set aside and a new election held.' TheEmployer filed timely exceptions to the Regional Director's report andrecommendations.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all production andmaintenance employees employed at the Employer's East Troy, Wis-consin, plant, including shop clerical employees and laboratory tech-nicians, but excluding office clerical employees, guards, professional1 In the absence of exceptions thereto, we shall adoptpro formathe Regional Director'srecommendation that objections Nos. 1 through 6 be overruled.147 NLRB No. 60.